Citation Nr: 1427188	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-38 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left and right upper extremities, claimed as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as secondary to service-connected diabetes mellitus. 

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to service-connected diabetes mellitus. 

4.  Entitlement to service connection for tinnitus.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) with anxiety.

6.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression, to include as secondary to PTSD and diabetes mellitus. 

7.  Entitlement to a higher initial rating for coronary artery disease, status post myocardial infarction, coronary bypass graft, and mitral valve replacement, rated 10 percent prior to September 21, 2009, 100 percent from September 21, 2009 through October 31, 2012, and 60 percent from November 1, 2012.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and A.V.A.


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In October 2011, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

These matters were previously before the Board in January 2013 when they remanded to the RO for additional development.  They have been returned to the Board for appellate consideration.  

The issues of entitlement to service connection for tinnitus, whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD, entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety, to include as secondary to diabetes mellitus and PTSD, and entitlement to a higher initial rating for coronary artery disease, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On October 17, 2011, after certification of the appeal to the Board, but prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for entitlement to service connection for peripheral neuropathy of the left and right upper extremities is requested.

2.  The evidence is in equipoise as to whether the Veteran has peripheral neuropathy of the right and left lower extremities proximately due to his service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for peripheral neuropathy of the left and right upper extremities, by the appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for secondary service connection for peripheral neuropathy of the left lower extremity are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  The criteria for secondary service connection for peripheral neuropathy of the right lower extremity are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal of the issue of entitlement to service connection for peripheral neuropathy of the left and right upper extremities and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and it is dismissed.

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities has been granted herein.  Therefore, discussion of any compliance with VA's duties to assist and notify is not required. 

Peripheral Neuropathy of the Bilateral Lower Extremities

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran is service-connected for diabetes mellitus.  The medical evidence is conflicting as to whether the Veteran has a current disability of peripheral neuropathy of the bilateral lower extremities.  A November 2011 VA examination report reflected a Michigan Diabetic Neuropathy Score of 0.  A score of 2.0 or lower indicated a low probability of peripheral neuropathy of the feet.  However, a March 2012 VA treatment record noted a diagnosis of diabetes mellitus "with neuro."  A June 2012 VA treatment record indicated that peripheral neuropathy was diagnosed and it was a complication of the Veteran's diabetes mellitus.  In addition, an April 2013 VA treatment record shows that a foot examination was completed.  The sensory examination reflected abnormal/decreased or absent sensation to monofilament.  In light of the above, the Board finds that Veteran has a diagnosis of peripheral neuropathy of the bilateral lower extremities.  Peripheral neuropathy has been identified as a complication of the Veteran's service-connected diabetes mellitus.  The Board will resolve any doubt in favor of the Veteran and finds that diabetes mellitus caused the peripheral neuropathy of the bilateral lower extremities.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for peripheral neuropathy of the bilateral lower extremities is granted.  


ORDER

The appeal of the issue of entitlement to service connection for peripheral neuropathy of the left and right upper extremities is dismissed.

Entitlement to service connection for peripheral neuropathy of the left lower extremity is granted.  

Entitlement to service connection for peripheral neuropathy of the right lower extremity is granted.  


REMAND

By a February 2011 rating decision, service connection was granted for coronary artery disease, and a 10 percent initial rating was assigned, effective from January 25, 1998 (although the rating decision narrative indicated November 25, 1998), a staged evaluation of 100 percent from September 21, 2009, and a staged evaluation of 10 percent from January 1, 2010.  In a statement dated and received in August 2011, within the period allotted to appeal the rating decision, the Veteran requested an increased rating for his service-connected coronary artery disease (CAD).  New and material evidence was associated with the request for a higher rating.  The Board finds that such communication may be reasonably construed as a notice of disagreement with the staged initial ratings assigned.  Thereafter, a March 2012 rating decision found clear and unmistakable error as to the effective date assigned for the CAD, and assigned a 10 percent rating from August 3, 2002, a 100 percent rating from September 21, 2009, and proposed a decrease to 60 percent.  An August 2012 rating decision decreased the 100 percent rating to 60 percent, effective from November 1, 2012.  No appeal has been taken as to the effective date assigned.  However, the record does not reflect that a statement of the case has been issued to date as to the notice of disagreement as to the assigned staged initial ratings.  Pursuant to the holding in Manlincon v. West, 12 Vet. App. 119 (1998), the Board is obligated to remand, rather than merely refer, the downstream issue to the RO in such instance.  See 38 C.F.R. § 20.200 (2013).  

A November 1994 rating decision denied entitlement to service connection for PTSD with anxiety.  The decision is final.  See 38 U.S.C.A. § 7105 (West 2002) 38 C.F.R. § 20.1103 (2013).  The Veteran has petitioned to reopen the claim of entitlement to service connection for PTSD.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  However, the April 2009 rating decision on appeal denied service connection for anxiety and for depression, and such denials were developed for appellate consideration.  The Veteran has asserted that his anxiety and depression are related to, or manifestations of, his PTSD.  As such, the Board finds that the petition to reopen the claim for entitlement to service connection for PTSD with anxiety is inextricably intertwined with the issue on appeal of entitlement to service connection for an acquired psychiatric disability to include anxiety and depression.  The Veteran stated that he felt his acquired psychiatric disability, specifically his depression, was secondary to his PTSD and submitted medical evidence to support his statement.  In addition, the Veteran's representative requested that the issues be treated as inextricably intertwined.  The petition to reopen a claim for service connection for PTSD must be adjudicated prior to appellate consideration of entitlement to service connection for an acquired psychiatric disability.

In addition, the Veteran was provided a VA examination in March 2009 with respect to his claim for entitlement to service connection for an acquired psychiatric disability.  The examiner opined that it was less likely as not that the Veteran's mild depression and anxiety were secondary to his service-connected disabilities.  The examiner did not provide any rationale for the expressed opinion and did not indicate whether any psychiatric disability was aggravated by the service-connected diabetes mellitus.  See 38 C.F.R. § 3.310.  The Board finds that the opinion is inadequate and a new VA examination is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Finally, the Veteran testified during his hearing that he was tested for his hearing at the Minneapolis, Minnesota VA Medical Center in approximately 1971.  He stated that he reported ringing in his ears at that time.  It is unclear as to whether all of the Veteran's VA medical treatment records were requested.  Therefore, these identified VA records must be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992). 


Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the issue of entitlement to a higher initial rating for coronary artery disease, pursuant to an August 2011 notice of disagreement with a February 2011 rating decision.  Only if the Veteran completes an appeal as to this matter should the issue be referred to the Board for appellate consideration.

2.  Adjudicate the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD with anxiety attacks.  Notice of the determination and the Veteran's appellate rights should be issued to the Veteran and his representative.  If the benefit sought is not granted, the issue should be forwarded to the Board only if an appeal is timely completed.

3.  Request all VA treatment records from the Minneapolis, Minnesota VA Medical Center prior to April 2005.  The Board is particularly interested in VA treatment records dated in 1970 and 1971.

Any negative response must be documented and the Veteran notified accordingly.  38 C.F.R. § 3.159(e).

4.  Schedule the Veteran for a VA examination with respect to his claim for service connection for an acquired psychiatric disability, to include depression and anxiety.  The claims file must be available for review and the examiner must note that such a review was completed.  

The examiner must express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disability was caused or otherwise related to active service.  

If the above opinion is negative, the examiner must express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disability (other than PTSD) was caused or aggravated by any service-connected disability, to include diabetes mellitus.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for any opinion reached.

5.  After completing the above development, and any other development deemed necessary, readjudicate all issues on appeal taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


